1                                                                       JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   BRIAN WHITAKER,                            ) Case No. CV 19-5833-DMG (KSx)
                                                )
12                            Plaintiff,        )
                                                )
13               v.                             )
                                                ) JUDGMENT
14                                              )
     ONIK KRIKOR,                               )
15                                              )
                                                )
16                                              )
                              Defendant.        )
17                                              )
18
19         The Court having declined to exercise supplemental jurisdiction over Plaintiff Brian
20   Whitaker’s state law claim and dismissed his Americans with Disabilities Act claim as
21   moot by Order dated December 23, 2019 [Doc. # 24],
22         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23   of Defendant Onik Krikor and against Plaintiff.
24
25   DATED: December 23, 2019
26                                                             DOLLY M. GEE
27                                                     UNITED STATES DISTRICT JUDGE

28



                                                -1-
